Name: COMMISSION REGULATION (EC) No 2431/95 of 16 October 1995 concerning the issue of import licences for certain preserved mushrooms originating in countries other than China, Bulgaria, Poland and Romania
 Type: Regulation
 Subject Matter: foodstuff;  international trade;  tariff policy;  cooperation policy
 Date Published: nan

 No L 249/28 EN Official Journal of the European Communities 17. 10 . 95 COMMISSION REGULATION (EC) No 2431/95 of 16 October 1995 concerning the issue of import licences for certain preserved mushrooms originating in countries other than China, Bulgaria, Poland and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2125/95 of 6 September 1995 opening and providing for the administration of Community tariff quotas for preserved mushrooms of the genus Agaricus spp. ('), and in particular Article 6 (4) thereof, Whereas Article 6 (4) of Regulation (EC) No 2125/95 lays down that where the quantities applied for exceed the quantity available, the Commission must set a flat-rate percentage reduction and suspend the issue of licences in respect of subsequent applications ; Whereas the quantities applied for on 1 1 and 1 2 October 1995 for products originating in countries other than China, Bulgaria, Poland and Romania exceeded the quan ­ tity available ; whereas, as a result, the extent to which licences may be issued must be determined and the issue of licences for all subsequent applications should be suspended until 31 December 1995, HAS ADOPTED THIS REGULATION : Article 1 Import licences applied for pursuant to Regulation (EC) No 2125/95 for products originating in countries other than China, Bulgaria, Poland and Romania and 1 1 and 1 2 October 1995 and submitted to the Commission on 13 October 1995 shall be issued, bearing the wording laid down in Article 11 ( 1 ) of that Regulation, for 42,7 % of the quantity applied for. Article 2 The issue of import licences applied for pursuant to Regulation (EC) No 2125/95 for countries other than China, Bulgaria, Poland and Romania shall be suspended for applications submitted from 13 October 1995 until 31 December 1995 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 212, 7. 9. 1995, p. 16.